Title: From George Washington to George Weedon, 23 September 1781
From: Washington, George
To: Weedon, George


                  
                     Dear Sir
                     Williamsburg 23d Septemr 1781
                  
                  Your Letter of the 18th instt came to Hand while I was absent on a Visit to the Count de Grasse at Cape Henry—from whence I am just returned—I am very sensible of your Attention—& am sorry for the Embarrassments you met with—I hope they will soon be removed.
                  The Legion of the Duke Lauzun is ordered to join the Troops now under your Comand—& you may soon Expect to see them—I wish you to be exceedingly watchfull upon the Motions of the Enemy on your Side, & to prevent, as much as possible, without risquing too much, the Enemys gaining Provisions or Supplies from the Country—and you will be so good to give me the earliest Information of any important Circumstance that may take place.
                  The Duke de Lauzun is a Gentleman of Rank & long Service in the Army of France, a Brigadier at the present Time in the Army under Comand of the Count de Rochambeau—You will please to shew him all the Respect & Attention that his Character demands.  I am Dear Sir Your most Obedt Servt
                  
                     Go: Washington
                  
               